     Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

BRUCE LEICHTY,                          )
                                        )
           Plaintiff,                   ) Case No.: 6:19-CV-01064-JWB-KGG
                                        )
v.                                      )
                                        )
BETHEL COLLEGE, et al.                  )
                                        )
           Defendants.                  )

                  DEFENDANT HARVEY COUNTY’S
          MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

                                  Respectfully Submitted,

                                  FOULSTON SIEFKIN LLP

                                  By: /s/Kelsey N. Frobisher
                                  Kelsey N. Frobisher, #26870
                                  1551 North Waterfront Parkway, Suite 100
                                  Wichita, KS 67206-4466
                                  (316) 267-6371
                                  (866) 347-3808 FAX
                                  Email: kfrobisher@foulston.com

                                  and

                                  Toby Crouse, #20030
                                  CROUSE LLC
                                  11184 Antioch, No. 253
                                  Overland Park, Kansas 66210
                                  Phone: 913.957.6832
                                  Email: tcrouse@crousellc.com

                                  Attorneys for Defendant
                                  Harvey County, Kansas




                                        1
        Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 2 of 9




                                                TABLE OF CONTENTS

TABLE OF CONTENTS ......................................................................................................... 2

I.       INTRODUCTION..............................................................................................................3

         A.        Governing Standards: Fed. R. Civ. P. 12(b)(6). .................................................. 3

         B.        Background ........................................................................................................ 5

II.      ARGUMENT AND AUTHORITIES ...............................................................................7

         A.        Harvey County cannot sue or be sued. .............................................................. 7

         B.        Plaintiff has presented no plausible claim for relief against Harvey
                   County................................................................................................................. 7

III.     CONCLUSION ..................................................................................................................8

CERTIFICATE OF SERVICE ................................................................................................. 9




                                                                   2
       Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 3 of 9




I.      INTRODUCTION

        Plaintiff Bruce Leichty’s claims fall into two distinct categories. One concerns his grievances

against a private college concerning its treatment of Plaintiff at a recent conference. The other

concerns law enforcement’s efforts to remove him from the school’s private property. Defendant

Harvey County is party to this litigation only because of the latter encounter.

        The claims against Defendant Harvey County fail as a matter of law. First, Harvey County is

an improper defendant in this action. See K.S.A. 19-105. Second, even if Harvey County were a proper

party, it is not legally responsible for the conduct that Plaintiff describes. Accordingly, Harvey

County respectfully requests that it be dismissed from this case.

        A.      Governing Standards: Fed. R. Civ. P. 12(b)(6).

        Harvey County contends that the Complaint fails to state a claim upon which relief may be

granted, making dismissal proper. See Fed. R. Civ. P. 12(b)(6). A complaint states a claim if it

contains sufficient factual assertions describing the grounds entitling this plaintiff to relief from the

named defendant(s). See Fed. R. Civ. P. 8(a); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

The Tenth Circuit, in Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210 (10th Cir. 2011), identified

the two “working principles” that underlie the standard Twombly outlined. See also Ashcroft v. Iqbal,

556 U.S. 662 (2009). First, the court ignores legal conclusions, labels, and any formulaic recitation of

the elements. See 656 F.3d at 1214. Second, the court asks whether plaintiff has alleged facts that make

his or her claim plausible—meaning that there are “sufficient factual allegations to ‘raise a right to

relief above the speculative level.’” Id. (citing Twombly).

        The allegations must be enough to “nudge” the claim across the line from conceivable to

plausible. See, e.g., Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In

other words, the “mere metaphysical possibility that some plaintiff could prove some set of facts in



                                                      3
         Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 4 of 9




support of the pleaded claims is insufficient; the complaint must give the court reason to believe that

this plaintiff has a reasonable likelihood of mustering factual support for these claims.” Id. (emphasis

original). This plausibility standard—which falls squarely upon plaintiff to satisfy—eliminates claims

that lack a reasonable prospect of success. See Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir.

2008).

         Plausibility, like most things in life, depends upon the context. See Kan. Penn, 656 F.3d at

1215. For example, a simple auto accident negligence case might require little more than an

allegation that “the defendant negligently struck the plaintiff with his car while crossing a particular

highway on a specified date and time.” Robbins, 519 F.3d at 1248. On the other hand, a complaint

asserting constitutional claims against municipal entities or government officials clothed with

immunities require more. See Kan. Penn, 656 F.3d at 1215; Robbins, 519 F.3d at 1249 (recognizing

Twombly “may have greater bite” in the Section 1983 context). Thus, a Section 1983 plaintiff “must

allege facts sufficient to show (assuming they are true) that the defendants plausibly violated [his or

her] constitutional rights, and that those rights were clearly established at the time.” Robbins, 519 at

1249. Doing so requires the Section 1983 plaintiff to “make clear exactly who is alleged to have done

what to whom, to provide each individual with fair notice as to the basis of the claim against him or

her, as distinguished from collective allegations against the state.”      Robbins, 519 F.3d at 1250

(emphasis original).

         Scrupulous adherence to the pleading standard of Twombly, Robbins, and Kansas Penn delivers

upon the promise of a just, speedy, and inexpensive determination of claims set forth in Federal

Rule of Civil Procedure 1. It ensures that defendants are placed on notice of their alleged

misconduct and can prepare an appropriate defense. See Kan. Penn, 656 F.3d at 1215. It also permits

the termination of meritless claims before “ginning up the costly machinery associated with our civil



                                                   4
        Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 5 of 9




discovery regime on the basis of a largely groundless claim.” Id. (internal quotations and citations

omitted).

         B.       Background

         The facts below are taken from the Complaint and accepted as true only for purposes of

Harvey County’s Motion to Dismiss. Harvey County reserves the right to contest each fact

allegation at all later stages of this or any other proceeding. 1     0F




         1. Plaintiff is a California attorney with “dissenting” views on the Holocaust. ECF No. 1, ¶¶

2, 17, 46–48. He became aware of a conference, “Mennonites and the Holocaust” that Bethel

College and the Mennonite Church USA were hosting in North Newton, Kansas, and made plans to

attend. ECF No. 1, ¶¶ 14, 19–27, 34. He paid to register, made travel plans, purchased written

materials about the “propaganda” of the Holocaust that he planned to hand out to conference-

goers, and rented a community room in North Newton where he and two “Jewish Revisionists”

planned to make their own presentation during a break in the conference schedule. ECF No. 1, ¶¶

14, 19–27, 34.

         2. According to Plaintiff, the conference hosts/planners prevented Plaintiff from handing

out his written materials at the conference, interrupted him when he used a microphone at a

question/answer session to advertise his planned presentation, and announced to the conference

that there was a “Holocaust denier” present, despite Plaintiff’s preference for the term “revisionist.”

ECF No. 1, ¶¶ 46–48, 50–56.




     1 Harvey County has searched records both of the Sheriff’s Department and of county emergency dispatch. Those

records confirm that there were no Harvey County Sheriff’s personnel on scene for, or otherwise involved in, the arrest
or transport of Plaintiff. (Plaintiff was detained in the Harvey County Jail, pursuant to K.S.A. 19-1930, after his arrest
and transport by other law enforcement.) Nonetheless, even on the facts pleaded by Plaintiff, the Complaint fails to state
a colorable claim against Harvey County. See Part II infra.



                                                            5
      Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 6 of 9




       3. Plaintiff claims that he received mixed messages about whether he could attend Day Two

of the conference. After Day One of the conference, Plaintiff made plans to have lunch with one of

the conference organizers the next day, to discuss “Plaintiff’s agenda and concerns.” ECF No. 1, ¶

57. He also had three encounters with the North Newton PD Chief on Day One, which were brief

and amicable. ECF No. 1, ¶¶ 58, 62. That evening, a conference representative told Plaintiff that

Plaintiff was “out of the conference” but did not use the word “trespass” or tell Plaintiff that he

could not come onto campus grounds. ECF No. 1, ¶¶ 64–71. Plaintiff was subjectively concerned

enough about whether he was permitted to re-enter campus that he went to the North Newton PD

station the morning of Day Two (March 17, 2018) to discuss the situation. ECF No. 1, ¶¶ 73–76.

According to the Complaint, a North Newton PD officer told Plaintiff that college officials had the

right to order Plaintiff to leave campus grounds but that, in such an event, police would give

Plaintiff an opportunity to voluntarily leave before arresting him. ECF No. 1, ¶ 76.

       4. Conference officials reported Plaintiff’s reappearance on campus, and Plaintiff was

arrested. ECF No. 1, ¶¶ 78–80. Although the Complaint gives no details about what happened when

Plaintiff returned to campus for Day Two of the conference, it does allege that conference

representatives reported to law enforcement that “Plaintiff had appeared on the campus that

morning in defiance of a prior warning issued to him.” ECF No. 1, ¶ 78. As a consequence,

“Plaintiff was arrested by Officer Stovall with the support of Harvey County law enforcement

officers.” ECF No. 1, ¶ 78. During this arrest, Plaintiff’s hands were cuffed behind his back, he was

transported in “an uncomfortable position in the rear seat of a vehicle” where he became concerned

about the circulation to his hands, and he was detained at the Harvey County Detention Center for

18 hours before being released. ECF No. 1, ¶¶ 81, 88, 91.




                                                  6
      Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 7 of 9




II.     ARGUMENT AND AUTHORITIES

        Dismissal is required because the Complaint fails to state a claim upon which relief can be

granted. First, Harvey County lacks capacity to sue or be sued. Second, Harvey County is not legally

responsible for the conduct of which Plaintiff complains. Accordingly, Harvey County respectfully

requests judgment as a matter of law.

        A.      Harvey County cannot sue or be sued.

        The Complaint purports to name “Harvey County” as a defendant in this matter, but Kansas

law does not permit this.

        In Kansas, there is but one way to name a county: naming and serving the “board of county

commissioners of the county of _________.” See K.S.A. 19-105. Harvey County therefore, “is not a

legal entity with the capacity to be sued.” Schwab v. Kansas, No. 16-4033-DDC, 2017 WL 2831508, at

*13 (D. Kan. June 30, 2017). “Because plaintiff[] ha[s] sued the County itself instead of the board of

county commissioners as Kansas law requires, [the] claims against [Harvey County] fail to state a

claim for relief.” Id; accord Barngrover v. Cnty. of Shawnee, No. 02-4021-JAR, 2002 WL 1758914, at *1

(D. Kan. June 10, 2002).

        B.      Plaintiff has presented no plausible claim for relief against Harvey County.

        The entirety of Plaintiff’s complaint against Harvey County relates to the conduct of

unnamed officers allegedly working for the Harvey County Sheriff, concerning Plaintiff’s arrest and

detention at the Harvey County Jail for 18 hours after that arrest. While neither the Harvey County

Sheriff nor his personnel were present for or assisted with the arrest, Harvey County, for purposes

of this Motion to Dismiss, accepts the facts as pleaded by Plaintiff.

        Even if the Complaint asserted a claim against the Harvey County Board of County

Commissioners, the Complaint fails to state a claim. Under Kansas law, a Kansas county cannot be



                                                   7
       Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 8 of 9




held responsible for the acts and omissions of a sheriff’s deputy. Harvey County (or even the Board

of County Commissioners of Harvey County, had it been named) is not a proper defendant to

answer for the alleged conduct of Harvey County Sheriff’s personnel in arresting or detaining an

individual because, as a matter of Kansas law, the Board has no authority to set policy for or direct

the operations of the Sheriff or his deputies. See Bd. of Cnty. Comm’rs v. Nielander, 62 P.3d 247, 251–54

(Kan. 2003); McMillian v. Monroe Cnty., 520 U.S. 781, 786 (1997) (state law determines who is final

policymaker). Rather, the Kansas Legislature has assigned that task solely to the Sheriff. See K.S.A.

19-805(a); see also K.S.A. 19-1930 (sheriff required to accept detainees); K.S.A. 19-811 (sheriffs have

“charge and custody” of county jails and all prisoners therein); K.S.A. 19-1903 (sheriff to “keep the

jail”). As a result, Harvey County (or the Board, had it been named) cannot be held liable for the acts

or omissions of sheriff’s deputies. See McHenry v. City of Ottawa, Case No. 16-2736, 2017 WL

4269903, at *11–12 (D. Kan. Sept. 26, 2017) (Board cannot incur liability for acts or omissions of

sheriff’s deputies).

III.    CONCLUSION

        For the foregoing reasons, Harvey County, Kansas requests that this Court grant its motion

to dismiss.




                                                   8
      Case 6:19-cv-01064-JWB-KGG Document 28 Filed 07/03/19 Page 9 of 9




                                              Respectfully Submitted,

                                              FOULSTON SIEFKIN LLP

                                              By: /s/Kelsey N. Frobisher
                                              Kelsey N. Frobisher, #26870
                                              1551 North Waterfront Parkway, Suite 100
                                              Wichita, KS 67206-4466
                                              (316) 267-6371
                                              (866) 347-3808 FAX
                                              Email: kfrobisher@foulston.com

                                              and

                                              Toby Crouse, #20030
                                              CROUSE LLC
                                              11184 Antioch, No. 253
                                              Overland Park, Kansas 66210
                                              Phone: 913.957.6832
                                              Email: tcrouse@crousellc.com

                                              Attorneys for Defendant
                                              Harvey County, Kansas




                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2019, I electronically filed the above and foregoing with the
Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to all
counsel of record, and a copy has been mailed, first-class U.S. Mail to:

               Bruce Leichty
               220 W. Grand Avenue
               Escondido, CA 92025
               760-484-2467
               951-676-7462 (fax)

               Pro Per Plaintiff



                                              /s/Kelsey N. Frobisher
                                              Kelsey N. Frobisher, #26870


                                                    9
